EXHIBIT 10.6







Warrant Certificate No. _______


THE SECURITIES REPRESENTED HEREBY (AND THE SECURITIES ISSUABLE UPON THE EXERCISE
HEREOF) HAVE BEEN ISSUED PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”).  THE HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR
THE BENEFIT OF THE COMPANY THAT SUCH SECURITIES MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED UNLESS THE SECURITIES ARE REGISTERED UNDER THE
SECURITIES ACT OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT IS AVAILABLE.


Effective Date: June 16, 2009 Void After: June 16, 2014




WAFERGEN BIO-SYSTEMS, INC.


WARRANT TO PURCHASE COMMON STOCK


WaferGen Bio-systems, Inc., a Nevada corporation (the “Company”), for value
received June 16, 2009 (the “Effective Date”), hereby issues to
[                                        ] (the “Holder”) this Warrant (the
“Warrant”) to purchase, [            ] shares of the Company’s common stock, par
value $0.001 per share (the “Common Stock”), at the Exercise Price (as defined
below), as adjusted from time to time as provided herein, on or before June 16,
2014 (the “Expiration Date”), all subject to the following terms and
conditions.   The Warrant Shares (as defined below) issued upon exercise of this
Warrant shall be subject to the provisions of the Company’s Amended and Restated
Articles of Incorporation, a copy of which will be furnished to the holder
hereof upon written request and without charge. Unless otherwise defined in this
Warrant, terms appearing in initial capitalized form shall have the meaning
ascribed to them in that certain Subscription Agreement between the Company and
the purchaser signatory thereto entered into in connection with a private
placement of the Company’s securities and pursuant to which this Warrant was
issued (the “Subscription Agreement”).  This Warrant is one of a series of
Warrants issued in accordance with the terms of the Offering (collectively, the
“Warrants”) to the Holder and additional investors (collectively, the
“Holders”).


As used in this Warrant, (i) “Business Day” means any day other than Saturday,
Sunday or any other day on which commercial banks in the City of New York, New
York, are authorized or required by law or executive order to close; (ii)
“Exercise Price” means $2.00 per whole share of Common Stock, subject to
adjustment as provided herein; (iii) “Warrant Shares” means the shares of Common
Stock issuable upon exercise of the Warrant, including any securities issued or
issuable with respect thereto or into which or for which such shares may be
exchanged, or converted, pursuant to any stock dividend, stock split, stock
combination, recapitalization, reclassification, reorganization or other similar
event; (iv) “Trading Day” means any day on which the Common Stock is traded on
the primary national or regional stock exchange on which the Common Stock is
listed, or if not so listed, the OTC Bulletin Board, if quoted thereon, is open
for the transaction of business; and (v) “Affiliate” means any person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, a person, as such terms are used
and construed in Rule 144 promulgated under the Securities Act of 1933, as
amended (the “Securities Act”).



{00103924.1 \ 0891-002}
 
1

--------------------------------------------------------------------------------

 

 
1.
DURATION AND EXERCISE OF WARRANT



(a)           Exercise Period.  The Holder may exercise this Warrant at any time
and from time to time, in whole or in part, on any Business Day on or before
5:00 P.M., Eastern Time, on the Expiration Date, at which time this Warrant
shall become void and of no value, and all rights hereunder shall thereupon
cease.


 
(b)
Exercise Procedures.



(i)           While this Warrant remains outstanding and exercisable in
accordance with Section 1(a), the Holder may exercise this Warrant, in whole or
in part, as follows:


(A)           By presentation and surrender of this Warrant to the Company at
its principal offices or at such other office or agency as the Company may
specify in writing to the Holder, with a duly executed copy of the Notice of
Exercise attached as Exhibit A; and


(B)                      Payment of the then-applicable Exercise Price per share
multiplied by the number of Warrant Shares being purchased upon exercise of the
Warrant (such amount, the “Aggregate Exercise Price”) made in the form of cash,
or by certified check, bank draft or money order payable in lawful money of the
United States of America or in the form of a Cashless Exercise (as defined
below) to the extent permitted in Section 1(b)(ii) below.


(ii)           At any time when a registration statement covering the resale of
the Warrant Shares by the Holder is not effective after six months after the
Effective Date, the Holder may, in its sole discretion, exercise all or any part
of the Warrant in a “cashless” or “net-issue” exercise (a “Cashless Exercise”)
by delivering to the Company (1) the Notice of Exercise and (2) the original
Warrant, pursuant to which the Holder shall surrender the right to receive upon
exercise of this Warrant, a number of Warrant Shares having a fair market value
(as determined below) equal to the Aggregate Exercise Price, in which case, the
number of Warrant Shares to be issued to the Holder upon such exercise shall be
calculated using the following formula:


                                         X              =              Y * (A -
B)
                                                                           A


              with:              X =       the number of Warrant Shares to be
issued to the Holder


 
 
Y =
the number of Warrant Shares with respect to which the Warrant is being
exercised

 
 
{00103924.1 \ 0891-002}
 
2

--------------------------------------------------------------------------------

 



 
 
A =
the fair market value per share of Common Stock on the date of exercise of the
Warrant



                                     B =       the then-current Exercise Price
of the Warrant


Solely for the purposes of this paragraph, “fair market value” per share of
Common Stock shall mean (A) the average of the closing sales prices, as quoted
on the primary national or regional stock exchange on which the Common Stock is
listed, or, if not listed, the OTC Bulletin Board if quoted thereon, on the
twenty (20) Trading Days immediately preceding the date on which the Notice of
Exercise is deemed to have been sent to the Company, or (B) if the Common Stock
is not publicly traded as set forth above, as reasonably and in good faith
determined by the Board of Directors of the Company as of the date which the
Notice of Exercise is deemed to have been sent to the Company.
 
 (iii)           Upon the exercise of this Warrant in compliance with the
provisions of this Section 1(b), the Company shall promptly issue and cause to
be delivered to the Holder a certificate for the total number of Warrant Shares
for which this Warrant is being exercised.  Each exercise of this Warrant shall
be effective immediately prior to the close of business on the date (the “Date
of Exercise”) on which the conditions set forth in Section 1(b) have been
satisfied. On or before the second Business Day following the date on which the
Company has received each of the Notice of Exercise and the Aggregate Exercise
Price (or notice of a Cashless Exercise in accordance with Section 1(b)(ii))
(the “Exercise Delivery Documents”), the Company shall transmit an
acknowledgment of receipt of the Exercise Delivery Documents to the Company’s
transfer agent (the “Transfer Agent”). On or before the fifth Business Day
following the date on which the Company has received all of the Exercise
Delivery Documents (the “Share Delivery Date”), the Company shall (X) provided
that the Transfer Agent is participating in The Depository Trust Company (“DTC”)
Fast Automated Securities Transfer Program and either (A) there is an effective
Registration Statement permitting the resale of the Warrant Shares by the Holder
or (B) the shares are eligible for resale without volume or manner-of-sale
limitations pursuant to Rule 144, upon the request of the Holder credit such
aggregate number of shares of Common Stock to which the Holder is entitled
pursuant to such exercise to the Holder’s or its designee’s balance account with
DTC through its Deposit Withdrawal Agent Commission system, or (Y) if the
Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, issue and dispatch by overnight courier to the address as
specified in the Notice of Exercise, a certificate, registered in the Company’s
share register in the name of the Holder or its designee, for the number of
shares of Common Stock to which the Holder is entitled pursuant to such
exercise.  Upon delivery of the Exercise Delivery Documents, the Holder shall be
deemed for all corporate purposes to have become the holder of record of the
Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date of delivery of the certificates evidencing such Warrant
Shares. If the number of Warrant Shares represented by this Warrant is greater
than the actual number of Warrant Shares being acquired upon such an exercise,
then the Company shall as soon as practicable and in no event later than five
(5) Business Days after any exercise, and at its own expense, issue a new
Warrant of like tenor representing the right to purchase the number of Warrant
Shares purchasable immediately prior to such exercise under this Warrant, less
the number of Warrant Shares with respect to which this Warrant is exercised.

{00103924.1 \ 0891-002}
 
3

--------------------------------------------------------------------------------

 





(iv)           If the Company shall fail for any reason or for no reason to
issue to the Holder, within five (5) Business Days of receipt of the Exercise
Delivery Documents, a certificate for the number of shares of Common Stock to
which the Holder is entitled and register such shares of Common Stock on the
Company’s share register or to credit the Holder’s balance account with DTC for
such number of shares of Common Stock to which the Holder is entitled upon the
Holder’s exercise of this Warrant, and if on or after such Business Day the
Holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder of shares of Common
Stock issuable upon such exercise that the Holder anticipated receiving from the
Company (a “Buy-In”), then the Company shall, within five (5) Business Days
after the Holder’s request and in the Holder’s discretion, either (i) pay cash
to the Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such shares of Common Stock) shall terminate, or (ii)
promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such shares of Common Stock and pay cash to the Holder
in an amount equal to the excess (if any) of the Buy-In Price over the product
of (A) such number of shares of Common Stock, times (B) the closing bid price on
the date of exercise.


(c)           Partial Exercise.  This Warrant shall be exercisable, either in
its entirety or, from time to time, for part only of the number of Warrant
Shares referenced by this Warrant. If this Warrant is exercised in part, the
Company shall issue, at its expense, a new Warrant, in substantially the form of
this Warrant, referencing such reduced number of Warrant Shares that remain
subject to this Warrant.


(d)           Disputes.  In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to the Holder the number of Warrant Shares that are not
disputed and resolve such dispute in accordance with Section 15.


2.
ISSUANCE OF WARRANT SHARES



(a)           The Company covenants that all Warrant Shares will, upon issuance
in accordance with the terms of this Warrant, be (i) duly authorized, fully paid
and non-assessable, and (ii) free from all liens, charges and security
interests, with the exception of claims arising through the acts or omissions of
the Holder and except as arising from applicable federal and state securities
laws.


(b)           The Company shall register this Warrant upon records to be
maintained by the Company for that purpose in the name of the record holder of
such Warrant from time to time. The Company may deem and treat the registered
Holder of this Warrant as the absolute owner thereof for the purpose of any
exercise thereof, any distribution to the Holder thereof and for all other
purposes.

{00103924.1 \ 0891-002}
 
4

--------------------------------------------------------------------------------

 



(c)           The Company will not, by amendment of its articles of
incorporation or by-laws or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Company, but will at all
times in good faith assist in the carrying out of all the provisions of this
Warrant and in the taking of all action necessary or appropriate in order to
protect the rights of the Holder to exercise this Warrant, or against impairment
of such rights.


3.
ADJUSTMENTS OF EXERCISE PRICE, NUMBER AND TYPE OF WARRANT SHARES



(a)           The Exercise Price and the number of shares purchasable upon the
exercise of this Warrant shall be subject to adjustment from time to time upon
the occurrence of certain events described in this Section 3(a); provided, that
notwithstanding the provisions of this Section 3(a), the Company shall not be
required to make any adjustment if and to the extent that such adjustment would
require the Company to issue a number of shares of Common Stock in excess of its
authorized but unissued shares of Common Stock, less all shares of Common Stock
that have been reserved for issuance upon the conversion of all outstanding
securities convertible into shares of Common Stock and the exercise of all
outstanding options, warrants and other rights exercisable for shares of Common
Stock.  If the Company does not have the requisite number of authorized but
unissued shares of Common Stock to make any adjustment, the Company shall use
its commercially reasonable efforts to obtain the necessary shareholder consent
to increase the authorized number of shares of Common Stock to make such an
adjustment pursuant to this Section 3(a).


(i)           Subdivision or Combination of Stock.  If the Company at any time
after the date of issuance of this Warrant subdivides (by any stock split, stock
dividend, recapitalization or otherwise) its outstanding shares of Common Stock
into a greater number of shares, the Exercise Price in effect immediately prior
to such subdivision shall be proportionately reduced and the number of Warrant
Shares shall be proportionately increased.  If the Company at any time after the
date of issuance of this Warrant combines (by combination, reverse stock split
or otherwise) its outstanding shares of Common Stock into a smaller number of
shares, the Exercise Price in effect immediately prior to such combination will
be proportionately increased and the number of Warrant Shares shall be
proportionately decreased.  Any adjustment under this Section 3(a)(i) shall
become effective at the close of business on the date the subdivision or
combination becomes effective.  The Exercise Price and the Warrant Shares, as so
adjusted, shall be readjusted in the same manner upon the happening of any
successive event or events described in this Section 3(a)(i).
 
          (ii)           Distribution of Assets.  If the Company shall declare
or make any dividend or other distribution of its assets (or rights to acquire
its assets) to holders of Common Stock, by way of return of capital or otherwise
(including, without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spinoff, reclassification,
corporate rearrangement or other similar transaction) (a “Distribution”), at any
time after the issuance of this Warrant, then, in each such case the Exercise
Price and the number of Warrant Shares in effect immediately prior to the close
of business on the record date fixed for the determination of holders of Common
Stock entitled to receive the Distribution shall be adjusted proportionately,
and the Holder hereof shall, upon the exercise of this Warrant, be entitled to
receive, in addition to the number of shares of Common Stock receivable
thereupon, and without payment of any additional consideration therefor, the
amount of assets that such Holder would hold on the date of such exercise had
such Holder been the holder of record of such Common Stock as of such record
date.  The Exercise Price and the Warrant Shares, as so adjusted, shall be
readjusted in the same manner upon the happening of any successive event or
events described in this Section 3(a)(ii).

{00103924.1 \ 0891-002}
 
5

--------------------------------------------------------------------------------

 



(iii)           Reorganization, Reclassification, Consolidation, Merger or Sale.
If any recapitalization, reclassification or reorganization of the capital stock
of the Company, or any consolidation or merger of the Company with another
corporation, or the sale of all or substantially all of its assets or other
transaction shall be effected in such a way that holders of Common Stock shall
be entitled to receive stock, securities or other assets or property (an
“Organic Change”), then, as a condition of such Organic Change, lawful and
adequate provisions shall be made by the Company whereby upon any subsequent
exercise of this Warrant, the Holder hereof shall thereafter have the right to
purchase and receive (in lieu of the shares of Common Stock of the Company
immediately theretofore purchasable and receivable upon the exercise of the
rights represented by this Warrant) such shares of stock, securities or other
assets or property that the Holder would have received upon or as a result of
such Organic Change if the Holder had exercised this Warrant immediately prior
to such event.  In the event of any Organic Change, appropriate provision shall
be made by the Company with respect to the rights and interests of the Holder of
this Warrant to the end that the provisions hereof (including, without
limitation, provisions for adjustments of the Exercise Price and of the number
of shares purchasable and receivable upon the exercise of this Warrant) shall
thereafter be applicable, in relation to any shares of stock, securities or
other assets or property thereafter deliverable upon the exercise hereof. The
Company will not effect any such consolidation, merger or sale unless, prior to
the consummation thereof, the successor corporation (if other than the Company)
resulting from such consolidation or merger or the corporation purchasing such
assets shall assume by written instrument reasonably satisfactory in form and
substance to the Holder executed and mailed or delivered to the registered
Holder hereof at the last address of such Holder appearing on the books of the
Company, the obligation to deliver to such Holder such shares of stock,
securities or other assets or property as, in accordance with the foregoing
provisions, such Holder may be entitled to purchase. If there is an Organic
Change, then the Company shall cause to be mailed to the Holder at its last
address as it shall appear on the books and records of the Company, at least 10
calendar days before the effective date of the Organic Change, a notice stating
the date on which such Organic Change is expected to become effective or close,
and the date as of which it is expected that holders of Common Stock of record
shall be entitled to exchange their shares for such shares of stock, securities
or other assets or property delivered upon such Organic Change; provided, that
the failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice.  The Holder is entitled to exercise this Warrant during the
10-day period commencing on the date of such notice to the effective date of the
event triggering such notice.  In any event, the successor corporation (if other
than the Company) resulting from such consolidation or merger or the corporation
purchasing such assets shall be deemed to assume such obligation to deliver to
such Holder such shares of stock, securities or other assets or property even in
the absence of a written instrument assuming such obligation to the extent such
assumption occurs by operation of law.

{00103924.1 \ 0891-002}
 
6

--------------------------------------------------------------------------------

 



(b)           Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment pursuant to this Section 3, the Company at its
expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to each Holder of this Warrant a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based. The Company shall promptly
furnish or cause to be furnished to such Holder a like certificate setting
forth: (i) such adjustments and readjustments; and (ii) the number of shares and
the amount, if any, of other property which at the time would be received upon
the exercise of the Warrant.


(c)           Certain Events. If any event occurs as to which the other
provisions of this Section 3 are not strictly applicable but the lack of any
adjustment would not fairly protect the purchase rights of the Holder under this
Warrant in accordance with the basic intent and principles of such provisions,
or if strictly applicable would not fairly protect the purchase rights of the
Holder under this Warrant in accordance with the basic intent and principles of
such provisions, then the Company’s Board of Directors will, in good faith and
subject to applicable law, make an appropriate adjustment to protect the rights
of the Holder; provided, that no such adjustment pursuant to this Section 3(c)
will increase the Exercise Price or decrease the number of Warrant Shares except
as otherwise determined pursuant to this Section 3.


(d)           Adjustment of Exercise Price upon Issuance of Additional Shares of
Common Stock.  In the event the Company shall at any time prior to the
Expiration Date issue Additional Shares of Common Stock, as defined below,
without consideration or for a consideration per share less than the Exercise
Price in effect immediately prior to such issue, then the Exercise Price shall
be reduced, concurrently with such issue, to a price (calculated to the nearest
cent) determined by multiplying such Exercise Price by a fraction, (A) the
numerator of which shall be (1) the number of shares of Common Stock outstanding
immediately prior to such issue plus (2) the number of shares of Common Stock
which the aggregate consideration received or to be received by the Company for
the total number of Additional Shares of Common Stock so issued would purchase
at such Exercise Price; and (B) the denominator of which shall be the number of
shares of Common Stock outstanding immediately prior to such issue plus the
number of such Additional Shares of Common Stock so issued; provided that, (i)
for the purpose of this Section 3(d), all shares of Common Stock issuable upon
conversion or exchange of convertible securities outstanding immediately prior
to such issue shall be deemed to be outstanding, and (ii) the number of shares
of Common Stock deemed issuable upon conversion or exchange of such outstanding
convertible securities shall be determined without giving effect to any
adjustments to the conversion or exchange price or conversion or exchange rate
of such convertible securities resulting from the issuance of Additional Shares
of Common Stock that is the subject of this calculation.  For purposes of this
Warrant, “Additional Shares of Common Stock” shall mean all shares of Common
Stock issued by the Company after the Effective Date (including without
limitation any shares of Common Stock issuable upon conversion or exchange of
any convertible securities or upon exercise of any option or warrant, on an
as-converted basis), other than: (i) shares of Common Stock issued or issuable
upon conversion or exchange of any convertible securities or exercise of any
options outstanding on the Effective Date, provided that the conversion or
exercise prices thereof have not been lowered since the Effective Date; (ii)
shares of Common Stock issued or issuable upon conversion of the Warrants issued
in connection with the Offering; (iii) shares of Common Stock issued or issuable
by reason of a dividend, stock split, split-up or other distribution on shares
of Common Stock that is covered by Sections 3(a)(i) through 3(a)(iii) above;
(iv) shares of Common Stock issued in a registered public offering under the
Securities Act; (v) shares of Common Stock issued or issuable (x) pursuant to
the acquisition of another corporation by the Corporation by merger, purchase of
substantially all of the assets or other reorganization or (y) pursuant to a
joint venture agreement with an operating company in a business synergistic with
the business of the Company and in which the Company receives benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities;
provided such transaction is approved by a majority of the disinterested
directors of the Company; (vi) shares of Common Stock issued or issuable to
officers, directors and employees of, or consultants to, the Company pursuant to
stock grants, option plans, purchase plans or other employee stock incentive
programs or arrangements approved by the Board of Directors, or upon exercise of
options or warrants granted to such parties pursuant to any such plan or
arrangement; (v) securities issued pursuant to strategic transactions approved
by a majority of the disinterested directors of the Company, provided that any
such issuance shall only be to an entity which is, itself or through its
subsidiaries, an operating company in a business synergistic with the business
of the Company and in which the Company receives benefits in addition to the
investment of funds, but shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities; or (vi) any securities
pursuant to this Agreement.  The provisions of this Section 3(d) shall not
operate to increase the Exercise Price.

{00103924.1 \ 0891-002}
 
7

--------------------------------------------------------------------------------

 



 
4.
TRANSFERS AND EXCHANGES OF WARRANT AND WARRANT SHARES



(a)           Registration of Transfers and Exchanges. Subject to Section 4(c),
upon the Holder’s surrender of this Warrant, with a duly executed copy of the
Form of Assignment attached as Exhibit B, to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder, the Company shall register the transfer of all or any
portion of this Warrant. Upon such registration of transfer, the Company shall
issue a new Warrant, in substantially the form of this Warrant, evidencing the
acquisition rights transferred to the transferee and a new Warrant, in similar
form, evidencing the remaining acquisition rights not transferred, to the Holder
requesting the transfer.


(b)           Warrant Exchangeable for Different Denominations. The Holder may
exchange this Warrant for a new Warrant or Warrants, in substantially the form
of this Warrant, evidencing in the aggregate the right to purchase the number of
Warrant Shares that may then be purchased hereunder, each of such new Warrants
to be dated the date of such exchange and to represent the right to purchase
such number of Warrant Shares as shall be designated by the Holder. The Holder
shall surrender this Warrant with duly executed instructions regarding such
re-certification of this Warrant to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder.

{00103924.1 \ 0891-002}
 
8

--------------------------------------------------------------------------------

 





(c)           Restrictions on Transfers. This Warrant may not be transferred at
any time without (i) registration under the Securities Act or (ii) an exemption
from such registration and a written opinion of legal counsel addressed to the
Company that the proposed transfer of the Warrant may be effected without
registration under the Securities Act, which opinion will be in form and from
counsel reasonably satisfactory to the Company.


(d)           Permitted Transfers and Assignments.  Notwithstanding any
provision to the contrary in this Section 4, the Holder may transfer, with or
without consideration, this Warrant or any of the Warrant Shares (or a portion
thereof) to the Holder’s Affiliates (as such term is defined under Rule 144 of
the Securities Act) without obtaining the opinion from counsel that may be
required by Section 4(c)(ii); provided that the Holder delivers to the Company
and its counsel certification, documentation, and other assurances reasonably
required by the Company’s counsel to enable the Company’s counsel to render an
opinion to the Company’s Transfer Agent that such transfer does not violate
applicable securities laws.


5.
MUTILATED OR MISSING WARRANT CERTIFICATE



           If this Warrant is mutilated, lost, stolen or destroyed, upon request
by the Holder, the Company will, at its expense, issue, in exchange for and upon
cancellation of the mutilated Warrant, or in substitution for the lost, stolen
or destroyed Warrant, a new Warrant, in substantially the form of this Warrant,
representing the right to acquire the equivalent number of Warrant Shares;
provided that, as a prerequisite to the issuance of a substitute Warrant, the
Company may require satisfactory evidence of loss, theft or destruction as well
as an indemnity from the Holder of a lost, stolen or destroyed Warrant.


6.
PAYMENT OF TAXES



The Company will pay all transfer and stock issuance taxes attributable to the
preparation, issuance and delivery of this Warrant and the Warrant Shares (and
replacement Warrants) including, without limitation, all documentary and stamp
taxes; provided, however, that the Company shall not be required to pay any tax
in respect of the transfer of this Warrant, or the issuance or delivery of
certificates for Warrant Shares or other securities in respect of the Warrant
Shares to any person or entity other than to the Holder.


7.           FRACTIONAL WARRANT SHARES


No fractional Warrant Shares shall be issued upon exercise of this Warrant. The
Company, in lieu of issuing any fractional Warrant Share, shall round up the
number of Warrant Shares issuable to nearest whole share. The Company shall not
be required to make any cash or other adjustment in respect of such fraction of
a share to which the Holder would otherwise be entitled.





{00103924.1 \ 0891-002}
 
9

--------------------------------------------------------------------------------

 



8.           NO EQUITY INTEREST RIGHTS AND LEGEND


No holder of this Warrant, as such, shall be entitled to vote or be deemed the
holder of any other securities of the Company that may at any time be issuable
on the exercise hereof, nor shall anything contained herein be construed to
confer upon the holder of this Warrant, as such, the rights of a shareholder of
the Company or the right to vote for the election of directors or upon any
matter submitted to shareholders at any meeting thereof, or give or withhold
consent to any corporate action or to receive notice of meetings or other
actions affecting shareholders (except as provided herein), or to receive
dividends or subscription rights or otherwise (except as provided herein).


           Each certificate for Warrant Shares initially issued upon the
exercise of this Warrant, and each certificate for Warrant Shares issued to any
subsequent transferee of any such certificate, shall be stamped or otherwise
imprinted with a legend in substantially the following form:


For accredited investors:


THE SECURITIES REPRESENTED HEREBY HAVE BEEN ISSUED PURSUANT TO AN EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”).  THE HOLDER HEREOF, BY PURCHASING SUCH
SECURITIES, AGREES FOR THE BENEFIT OF THE COMPANY THAT SUCH SECURITIES MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS THE SECURITIES ARE
REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT IS AVAILABLE.  IN ADDITION, HEDGING
TRANSACTIONS INVOLVING SUCH SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE SECURITIES ACT.


For investors acquiring the Units in an offshore transaction outside the United
States and who are not U.S. Persons:


THE SECURITIES REPRESENTED HEREBY WERE ISSUED IN AN OFFSHORE TRANSACTION TO
PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED IN REGULATION S) PURSUANT TO
REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”). ACCORDINGLY, NONE OF SUCH SECURITIES HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT, OR ANY U.S. STATE SECURITIES LAWS AND MAY NOT BE
OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, AND IN EACH CASE ONLY IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

{00103924.1 \ 0891-002}
 
10

--------------------------------------------------------------------------------

 



9.
REGISTRATION UNDER THE SECURITIES ACT OF 1933



The Company agrees to provide registration rights for the resale of the Warrant
Shares under the Securities Act on the terms and subject to the conditions set
forth in the Registration Rights Agreement between the Company and each of the
investors party to the subscription agreements and/or securities purchase
agreements similar to the Subscription Agreement and/or the Securities Purchase
Agreement, pursuant to which this Warrant was issued, or any permitted
transferee of the Holder pursuant to Section 4(d) hereof.


10.           NOTICES


           All notices, consents, waivers and other communications under this
Warrant must be in writing and will be deemed given to a party when (a)
delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid); (b) sent by facsimile or e-mail with
confirmation of transmission by the transmitting equipment; (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
if to the registered Holder hereof; or (d) seven days after the placement of the
notice into the mails (first class postage prepaid), to the Holder at the
address, facsimile number or e-mail address furnished by the registered Holder
to the Company in accordance with the Subscription Agreement, or if to the
Company, to it at Bayside Technology Center, 46531 Fremont Blvd., Fremont,
CA  94538, Facsimile:  510-651-4599, Attention: Alnoor Shivji, CEO (or to such
other address, facsimile number or e-mail address as the Holder or the Company
as a party may designate by notice the other party) with a copy to Morrison &
Foerster LLP, 425 Market Street, San Francisco, CA 94105, Attention: John W.
Campbell, Esq.


11.
SEVERABILITY



If a court of competent jurisdiction holds any provision of this Warrant invalid
or unenforceable, the other provisions of this Warrant will remain in full force
and effect. Any provision of this Warrant held invalid or unenforceable only in
part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.


12.
BINDING EFFECT



This Warrant shall be binding upon and inure to the sole and exclusive benefit
of the Company, its successors and assigns, the registered Holder or Holders
from time to time of this Warrant and the Warrant Shares.


13.
SURVIVAL OF RIGHTS AND DUTIES



This Warrant shall terminate and be of no further force and effect on the
earlier of 5:00 P.M., Eastern Time, on the Expiration Date or the date on which
this Warrant has been exercised in full.

{00103924.1 \ 0891-002}
 
11

--------------------------------------------------------------------------------

 



14.
GOVERNING LAW



This Warrant will be governed by and construed under the laws of the State of
New York without regard to conflicts of laws principles that would require the
application of any other law.


15.
DISPUTE RESOLUTION



In the case of a dispute as to the determination of the Exercise Price or the
arithmetic calculation of the Warrant Shares, the Company shall submit the
disputed determinations or arithmetic calculations via facsimile within two (2)
Business Days of receipt of the Notice of Exercise giving rise to such dispute,
as the case may be, to the Holder. If the Holder and the Company are unable to
agree upon such determination or calculation of the Exercise Price or the
Warrant Shares within three Business Days of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Company shall,
within two (2) Business Days, submit via facsimile (a) the disputed
determination of the Exercise Price to an independent, reputable investment bank
selected by the Company and approved by the Holder or (b) the disputed
arithmetic calculation of the Warrant Shares to the Company’s independent,
outside accountant. The Company shall cause at its expense the investment bank
or the accountant, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
ten (10) Business Days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error.  The party whose proposed Exercise Price is furthest from
the actual Exercise Price determined by the investment bank or the accountant
shall be responsible for the fees and expenses of the investment bank or the
accountant pursuant to this Section 15.


16.
NOTICES OF RECORD DATE



Upon (a) any establishment by the Company of a record date of the holders of any
class of securities for the purpose of determining the holders thereof who are
entitled to receive any dividend or other distribution, or right or option to
acquire securities of the Company, or any other right, or (b) any capital
reorganization, reclassification, recapitalization, merger or consolidation of
the Company with or into any other corporation, any transfer of all or
substantially all the assets of the Company, or any voluntary or involuntary
dissolution, liquidation or winding up of the Company, or the sale, in a single
transaction, of a majority of the Company’s voting equity securities (whether
newly issued, or from treasury, or previously issued and then outstanding, or
any combination thereof), the Company shall mail to the Holder at least ten (10)
Business Days, or such longer period as may be required by law, prior to the
record date specified therein, a notice specifying (i) the date established as
the record date for the purpose of such dividend, distribution, option or right
and a description of such dividend, option or right, (ii) the date on which any
such reorganization, reclassification, transfer, consolidation, merger,
dissolution, liquidation or winding up, or sale is expected to become effective
and (iii) the date, if any, fixed as to when the holders of record of Common
Stock shall be entitled to exchange their shares of Common Stock for securities
or other property deliverable upon such reorganization, reclassification,
transfer, consolation, merger, dissolution, liquidation or winding up.



{00103924.1 \ 0891-002}
 
12

--------------------------------------------------------------------------------

 

 
17.           RESERVATION OF SHARES


The Company has reserved and shall keep available out of its authorized but
unissued shares of Common Stock for issuance upon the exercise of this Warrant,
free from pre-emptive rights, such number of shares of Common Stock for which
this Warrant shall from time to time be exercisable.  The Company will take all
such reasonable action as may be necessary to assure that such Warrant Shares
may be issued as provided herein without violation of any applicable law or
regulation. Without limiting the generality of the foregoing, the Company
covenants that it will use best efforts to take all such action as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and non-assessable Warrant Shares upon the exercise of this Warrant
and use best efforts to obtain all such authorizations, exemptions or consents,
including but not limited to consents from the Company’s shareholders or Board
of Directors or any public regulatory body, as may be necessary to enable the
Company to perform its obligations under this Warrant.


18.
HEADINGS



The headings used in this Warrant are for the convenience of reference only and
shall not, for any purpose, be deemed a part of this Warrant.


19.
AMENDMENT AND WAIVERS



Any term of this Warrant may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), with the written consent of the Company and the
Holders of a majority of the Warrant Shares issuable upon exercise of the
Warrants; provided, however, that no such amendment or waiver shall be effective
unless consented to by the Holder if such amendment or waiver would (i) modify
the exercise period in Section 1(a) hereof or (ii) modify the Exercise Price.


20.
NO THIRD PARTY RIGHTS



This Warrant is not intended, and will not be construed, to create any rights in
any parties other than the Company and the Holder, and no person or entity may
assert any rights as third-party beneficiary hereunder.


SIGNATURE PAGE FOLLOWS

{00103924.1 \ 0891-002}
 
13

--------------------------------------------------------------------------------

 

              IN WITNESS WHEREOF, the Company has caused this Warrant to be duly
executed as of the date first set forth above.




                                                       WAFERGEN BIO-SYSTEMS,
INC.




                                                                    By:
____________________________________
                                                                          Name:                     Alnoor
Shivji
                                                                          Title:                       Chief
Executive Officer, President
                      and Chairman of the Board









{00103924.1 \ 0891-002}
 
14

--------------------------------------------------------------------------------

 

EXHIBIT A


NOTICE OF EXERCISE


(To be executed by the Holder of Warrant if such Holder desires to exercise
Warrant)


To WaferGen Bio-systems, Inc.:


The undersigned hereby irrevocably elects to exercise this Warrant and to
purchase thereunder, ___________________ full shares of WaferGen Bio-systems,
Inc. common stock issuable upon exercise of the Warrant and delivery of:


(1)                 $__________ (in cash as provided for in the foregoing
Warrant) and any applicable taxes payable by the undersigned pursuant to such
Warrant; and


(2)                 __________ shares of Common Stock (pursuant to a Cashless
Exercise in accordance with Section 1(b)(ii) of the Warrant) (check here if the
undersigned desires to deliver an unspecified number of shares equal the number
sufficient to effect a Cashless Exercise [___]).


    The undersigned requests that certificates for such shares be issued in the
name of:


_________________________________________
(Please print name, address and social security or federal employer
identification number (if applicable))


_________________________________________


_________________________________________


              If the shares issuable upon this exercise of the Warrant are not
all of the Warrant Shares which the Holder is entitled to acquire upon the
exercise of the Warrant, the undersigned requests that a new Warrant evidencing
the rights not so exercised be issued in the name of and delivered to:


_________________________________________
(Please print name, address and social security or federal employer
identification number (if applicable))


_________________________________________


_________________________________________



 
                                                      Name of Holder (print): 


                                                       (Signature):   ___________________________________
               (By:) _________________________________________
 
               (Title:)
                                                                                      
                                                      
Dated:                                                                                     

{00103924.1 \ 0891-002}
 
15

--------------------------------------------------------------------------------

 



EXHIBIT B


FORM OF ASSIGNMENT


FOR VALUE RECEIVED, ___________________________________ hereby sells, assigns
and transfers to each assignee set forth below all of the rights of the
undersigned under the Warrant (as defined in and evidenced by the attached
Warrant) to acquire the number of Warrant Shares set opposite the name of such
assignee below and in and to the foregoing Warrant with respect to said
acquisition rights and the shares issuable upon exercise of the Warrant:



 
Name of Assignee
Address
Number of Warrant Shares
                       





If the total of the Warrant Shares are not all of the Warrant Shares evidenced
by the foregoing Warrant, the undersigned requests that a new Warrant evidencing
the right to acquire the Warrant Shares not so assigned be issued in the name of
and delivered to the undersigned.




                                                      Name of Holder (print): 


                                                       (Signature):   ___________________________________
                                                       (By:) _________________________________________
 
                       (Title:)
                                                                                     
                                                      
Dated:                                                                                     


 
 

16

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
